Citation Nr: 1759129	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided VA examinations in May 2012 and October 2012 to determine the etiology of his hypertension.  However, an additional examination is needed because the opinions offered by both VA examiners are inadequate.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The May 2012 VA examiner offered a speculative opinion linking the Veteran's hypertension and his service during the Vietnam era, to include exposure to Agent Orange.  The October 2012 examiner provided a negative opinion on secondary service connection because the Veteran's hypertension has existed since 2005 and diabetes mellitus wasn't diagnosed until 2012.  The timing of the diagnoses does not necessarily preclude a grant of secondary service connection. 

At the hearing, the Veteran offered credible testimony that he sought treatment for hypertension shortly after leaving service, but that treatment provider is deceased and no records are available.  The opinion obtained on remand should also include consideration of direct service connection.  
The opinion offered on remand must also address whether the Veteran's currently diagnosed hypertension is caused or aggravated by the now service-connected additional disabilities: patellofemoral syndrome of the right knee, right knee scar, sciatic neuropathy of the right and left lower extremities, and femoral neuropathy of the right and left lower extremities.

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any cardiology, complaints since April 2017.  After securing the necessary releases, take all appropriate action to obtain these records.

2. After the completion of the above, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's hypertension.  The entire record, including this remand, must be reviewed by the examiner.  If the opinion provider determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  The examiner should provide an opinion to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is related to his active service, to include his presumed exposure to Agent Orange, and whether it manifest within one year of leaving service?

In providing the opinion, the examiner should specifically consider the following:  (i) the Veteran's credible report that he sought treatment for high blood pressure within one year of leaving service, and; (ii) the examiner must specifically reference, in the opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure.  The examiner must discuss whether they find the NAS Updates to be persuasive and weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors. 

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service.  Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure.

(b)  If the answer to (a) is no, is it at least as likely as not that the Veteran's hypertension is caused or aggravated by a service-connected disability, to include type II diabetes mellitus, patellofemoral syndrome of the right knee, right knee scar, sciatic neuropathy of the right and left lower extremities, and femoral neuropathy of the right and left lower extremities?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. The AOJ should then review the record and re-adjudicate the claims.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

